           Case 2:21-cv-00389-CCW Document 2 Filed 03/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MCCOY,

                                                                2:21-CV-00389-CCW
                 Plaintiff,

         v.

PAN AMERICAN GROUP,

                 Defendant.


                                              NOTICE

         The instant civil action has been designated for placement into the United States District

Court for the Western District of Pennsylvania’s Alternative Dispute Resolution (ADR) program.

         The parties are directed to fully complete the required Rule 26(f) report, which includes

the stipulation selecting an ADR process.

         For further information, parties should refer to Local Rule 16.2 and the Court’s ADR

Policies and Procedures, which can be accessed at the Court’s website at www.pawd.uscourts.gov.

         Counsel for the plaintiff (or in the case of a removal action, counsel for the removing

defendant) shall serve this notice on all parties.

         The attorneys of record and all unrepresented parties that appear in this case are reminded

that they are jointly responsible for submitting to the Court the following documents prior to the

Initial Case Management Conference, in addition to any additional requirements of the assigned

Judge:

         (a)    a written report required by Fed.R.Civ.P. 26(f), in the format set forth in Appendix

                to the Local Civil Rule 16.1.1A
          Case 2:21-cv-00389-CCW Document 2 Filed 03/25/21 Page 2 of 2




       (b)     a stipulation selecting an ADR process (pursuant to Revised Local Rule 16.2).



       DATED this 25th day of March, 2021.



                                            BY THE COURT:



                                            /s/ Christy Criswell Wiegand
                                            CHRISTY CRISWELL WIEGAND
                                            United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                               2
